Citation Nr: 0903582	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Entitlement to a grant of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision that 
denied entitlement to TDIU.  This decision was issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In March 2008 the Board remanded the matter for additional 
development, including the acquisition of compensation and 
pension (C&P) examination(s).  The reports of those 
examinations, which were duly conducted in July 2008, have 
been associated with the claims file.


FINDING OF FACT

The veteran does not have a single disability rated at 60 
percent or more, or two or more service-connected 
disabilities with a combined rating of 70 percent or more, 
and he is not incapable of obtaining and following a 
substantially gainful employment due solely to service-
connected disabilities.


CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.34l, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is unable to work, and requests 
a grant of TDIU.  He is currently service-connected as 
follows:

DISABILITY 	RATING 
Post-traumatic stress disorder 	50 percent
Chronic blephoro-conjunctivitis	10 percent
  Combined evaluation:	60 percent

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran does not have a single disability rated at 60 
percent or more, or two or more service-connected 
disabilities with a combined rating of 70 percent or more.  
He thus does not meet the minimum rating criteria for a TDIU.  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  

In his March 2006 claim for TDIU the veteran reported that he 
was a high school graduate with at least two years of 
college.  He reported that he last worked in 1990 as the 
owner of a restaurant.  According to the veteran, he left his 
job due to disability, and has not tried to obtain work since 
1990.  For the following reasons the Board finds that a grant 
of TDIU is not warranted.

Although the veteran has been determined to be unemployable 
by Social Security Administration (SSA), review of SSA 
records reveals that disability was granted based solely on 
"schizoaffective schizophrenia" disorder.  The veteran is 
not service-connected for a schizoaffective/schizophrenia 
disorder.  

The evidence also includes opinions from mental health 
treatment providers.  An April 2005 VA medical record 
indicates that the veteran had PTSD with depression and was 
not able to work or to get involved in gainful activities.  A 
GAF of 50 was assigned, which indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).  

In August 2006 a VA treatment provider opined that the 
veteran was "not able to work nor to get involved in gainful 
activities."  While both providers indicated that the 
veteran could not work, explanations as to why the veteran 
was unable to work or own a business in his areas of 
expertise (restaurant and furniture) was not provided.  
Accordingly, these opinions are only entitled to minimal 
probative value.  

In a letter dated in February 2006 a private treating 
physician wrote as follows:

This is to certify that I have examined 
and treated this patient.  His initial 
evaluation was on September 8, 1992.

[The veteran] has been receiving 
psychotherapy and medications on monthly 
basis.  He has been diagnosed to have a 
Major Depressive Disorder.  His condition 
has remained in a severe intensity 
without remissions.  The prognosis of his 
condition is poor.

Due to the severity of his emotional 
disorder, I have recommended him to apply 
for Social Security benefits.  He has 
been receiving it since 1997.

Although indicative of unemployability, this evidence is not 
probative as regards the veteran's claim for TDIU since the 
veteran is not service-connected for a major depressive 
disorder, and there is no indication in this letter that the 
veteran's unemployability is attributable to any service-
connected disabilities.

In addition to the foregoing, a "medical certification" 
received by VA in or about March 2006 reads as follows:  

the patient [name], [V]ietnam vet., 
suffering from PTSD condition and 
Generalized Anxiety Disorder as indicated 
in his Hx is currently unable to work or 
integrate on a laboral society. 

Again, while indicative of unemployability, this evidence is 
of no probative value as regards the veteran's claim for TDIU 
since the veteran is not service-connected for a generalized 
anxiety disorder, and there is no indication in this 
certification that the veteran's unemployability is due 
solely to his service-connected PTSD disability.

A VA examiner in May 2006 opined that the veteran was 
moderately impaired in his functioning and quality of life 
due to PTSD and alcohol dependence.  

In July 2008 the veteran underwent C&P eye/visual and PTSD 
examinations with regard to the issue of TDIU.  During the 
eye examination the veteran complained of eyelid itching and 
a burning sensation, but denied any ocular pain.  Examination 
found uncorrected visual acuity of 20/50, corrected to 
20/30+, in the right eye; and uncorrected visual acuity of 
20/40, corrected to 20/20, in the left eye.  There was no 
diplopia or field deficit, and extraocular movements were 
normal.  The diagnose were refractive error, seborrheic 
blepharitis and bilateral senile cataracts.  

During his July 2008 PTSD examination the veteran said that 
he quit his job in 1990 because he "couldn't handle [his] 
clients as before because of anxiety."  He complained of 
nightmares; impaired sleep; daytime anxiety consisting of an 
inability to stand still; feeling on edge; restlessness; and 
feelings of impending doom.  He also reported experiencing 
flashbacks, hypervigilance; and irritability, and referred to 
some marital problems, but said that he gets along "well" 
with friends.  He said that he engaged in no leisure 
pursuits, but did admit to drinking "10-12 beers" on 
Saturdays.  He also reported washing his hands excessively, 
which the examiner characterized as obsessive compulsive 
behavior.  

The veteran was described as unshaven, restless, tense, and 
guarded.  Speech was pressured, affect restricted, and mood 
was anxious; and the examiner remarked that the veteran moved 
his legs "continuously laterally during the interview."  
Mental examination found the veteran to be oriented to 
person, place, and time, but thought content included ideas 
of reference, persecutory delusions, and paranoid ideation.  
Remote and recent memory were normal, but immediate recall 
was "moderately impaired."  According to the examiner, 
activities of daily living were affected as follows:
		TRAVELING:	severe
CHORES:	moderate	FEEDING:	 none
SHOPPING:	 prevents 	BATHING: 	none
DRIVING: 	none 	DRESSING: 	none
SPORTS: 	moderate 	TOILETING: 	none
RECREATION	prevents 	GROOMING: 	none

The examiner then opined as follows:

In my opinion, the veteran's service-
connected PTSD impairs him partially to 
follow substantial gainful employment due 
to irritability, daytime anxiety that 
include increased startle response to 
loud sounds, sleep difficulties and self 
medication with alcohol to control these 
symptoms.  However, his PTSD condition is 
improved by current psychotropics and I 
don't consider it to cause a total or 
permanent disability in this [sic] 
veteran.  In addition, I don't consider 
veteran to be suffering from a 
combination of disabilities sufficient to 
render it impossible for the average 
person to obtain or maintain 
substantially gainful employment as he 
has been able to maintain two businesses 
(furniture store and a pizza restaurant) 
in the past, raise his three children and 
sustain two marital relationships (last 
one is consensual) after his return from 
the active military service.  

The Board finds this opinion, which was based on personal 
examination of the veteran and an extensive review of the 
claims file; and which included a detailed rationale for the 
examiner's opinion, to be highly probative evidence against 
the veteran's claim.  

In short, SSA evidence, as well as evidence from VA and 
private treating providers, indicates that the veteran is 
unemployable.  However, no explanations were provided for why 
the veteran was unable to obtain or retain substantially 
gainful employment based solely on his service-connected 
disabilities.  Accordingly, that evidence is entitled to only 
minimal probative value.  As discussed above, the Board has 
determined that the VA examination report is entitled to 
great probative weight.  Accordingly, the Board finds that 
the weight of the probative evidence is against finding that 
the veteran is entitled to TDIU based solely on his service-
connected disabilities.  Entitlement to TDIU must be denied.  
38 C.F.R. §§ 3.102, 3.303.

The Board further finds that there is no indication that the 
veteran is hampered in his ability to obtain substantially 
gainful employment by any lack of education, since he has two 
years of college.  Moreover, there is no indication in the 
claims file that the veteran attempted to apply for 
employment and was turned down.  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In a letter dated in March 2006 the veteran was apprised of 
the information and evidence necessary to establish his claim 
for TDIU; of the evidence that VA would seek to provide; and 
of the information and evidence that he was expected to 
provide.  In a second letter dated in March 2006, the veteran 
was also apprised of how VA determines disability ratings and 
effective dates.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the record.  
The veteran was also accorded multiple C&P examinations, the 
reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
The Board is satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to TDIU is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


